Opinion issued February 25, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00988-CV
                           ———————————
                        CSI ENERGY, L.P., Appellant
                                       V.
        DARTEXOIL CO., LLC, NICK DARDEN, AND ACE PARK,
      INDIVIDUALLY AND D/B/A E&M OPERATING CO., Appellees


                    On Appeal from the 189th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-20944


                         MEMORANDUM OPINION

      On February 13, 2014, Appellant, CSI Energy, L.P., filed an unopposed

motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). A certificate of

conference was included indicating counsel for appellees notified CSI Energy, L.P.

they were unopposed via email. No opinion has issued.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Bland and Brown.




                                        2